ACCEPTED
                                                                                                          05-15-01249-CV
                                                                                               FIFTH COURT OF APPEALS
                                                                                                          DALLAS, TEXAS
                                                                                                    10/13/2015 2:16:30 PM
                                                                                                               LISA MATZ
                                                                                                                   CLERK




Board Certified in Civil Appellate Law
                                                                                   FILED IN
                                                                      Member of the Bar, Texas and Florida
By the Texas Board of Legal Specialization                                5th COURT       OF APPEALS
                                                                                 JSandberg@pamlaw.com
                                                                               DALLAS, TEXAS
                                                                           10/13/2015 2:16:30 PM
                                             October 13, 2015                     LISA MATZ
                                                                                    Clerk
VIA E-FILING
Ms. Antonette Regor, Court Reporter
68th Judicial District Court
600 Commerce St., Texas 75201
Attention: Appellate Record

          Re:       Branch Banking and Trust Company v. James C. Morris
                    Appellate Docket No. 05-15-01249-CV;
                    Trial Court Cause No. DC-11-12220;

Dear Ms. Regor:

       I am requesting that you prepare and file the Reporter’s Record in the Fifth
District Court of Appeals regarding this matter. Appellant is prepared to pay the fee when
we are notified of the amount due. Please include all documents and exhibits offered by
the parties at the following hearings and trial:

          July 1, 2013 hearing

          March 9, 2015 hearing

          April 21, 205 jury trial

          October 5, 2015 hearing

          Thank you for your assistance.

                                                 Sincerely,


                                                 /s/ Jeffrey R. Sandberg
                                                 Jeffrey R. Sandberg
                                                 Direct: (214) 242-6454
                                                 jsandberg@pamlaw.com
JRS

cc via e-filing and facsimile:            Tim Woods, Esq.
cc via e-filing:                          Clerk, Fifth District Court of Appeals

I:\15035\Appeal\Clerk.Request for Reporter's Record.151013.doc